Filed 2/4/10               NO. 4-09-0246

                       IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

DAVID NORMAN and RICHARD NORMAN,       )    Appeal from
          Plaintiffs-Appellants,       )    Circuit Court of
          v.                           )    McLean County
SAMUEL BRANDT,                         )    No. 07L97
          Defendant-Appellee.          )
                                       )    Honorable
                                       )    Thomas M. Harris,
                                       )    Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the opinion of the court:

          In June 2007, plaintiffs, David Norman and Richard

Norman (collectively, Norman), sued defendant, Samuel Brandt,

alleging that pursuant to section 876 of the Restatement (Second)

of Torts (Restatement (Second) of Torts §876, at 315 (1977)),

Brandt drove his vehicle "in concert" with the driver of the

vehicle from which David was thrown to cause David's injuries.

In October 2008, Brandt filed a motion for summary judgment.      In

February 2009, the trial court granted Brandt's summary-judgment

motion, ruling that section 876 of the Restatement (Second) of

Torts did not apply.

          Norman appeals, arguing that the trial court erred by

granting Brandt's summary-judgment motion.      We disagree and

affirm.

                           I. BACKGROUND

          The following facts were gleaned from (1) the parties'
pleadings and depositions, (2) the January 2009 hearing on

Brandt's motion for summary judgment, and (3) the trial court's

memorandum of decision.

          In August 2005, Brandt, David, Jacob Martin, Matt Drew,

Brad Scott, and Amanda Leggett were celebrating Brad's eighteenth

birthday at Jacob's mother's Normal, Illinois, apartment.    As

part of the birthday celebration, the group decided to travel to

Brandt's relative's lake house for a swim in Lake Bloomington.

Because none of the other members of the group had been to the

lake house, Brandt volunteered to lead Amanda, who elected to

drive separately.   Matt and Brad rode with Brandt, while David

and Jacob rode with Amanda.

          Amanda followed Brandt out of town and onto a narrow

country road.   Amanda was following closely behind Brandt when

her vehicle careened from the road and rolled over several times

coming to rest in a soybean field.     David was thrown from Amanda-

's vehicle during the rollover and experienced serious injury and

paralysis.   David later died as a result of these injuries.

          In June 2007, Norman sued Brandt, alleging that Brandt

was responsible for David's injuries because Brandt acted "in

concert" with Amanda.   Specifically, Norman claimed that because

Brandt (1) volunteered to lead Amanda to the lake house, (2)

forced Amanda to exceed the speed limit to maintain visual

contact with his vehicle, and (3) knew but failed to warn Amanda


                               - 2 -
that the country road was narrow and gravel-strewn, Brandt was

responsible for David's injuries.

           In October 2008, Brandt filed a motion for summary

judgment pursuant to section 2-1005 of the Code of Civil Proce-

dure (Civil Code) (735 ILCS 5/2-1005 (West 2008)), asserting that

he was not acting in concert with Amanda and, thus, did not owe

David a duty.   In February 2009, the trial court granted Brandt's

motion, explaining its findings in a memorandum of decision, as

follows:

                "[Brandt] has moved for summary judgment

           claiming that the evidence, when viewed in

           the light most favorable to [Norman], does

           not establish a genuine issue of material

           fact, and that he is entitled to judgment as

           a matter of law.   [Brandt] asserts [that] the

           evidence does not establish a duty owed by

           [Brandt] to [David] under [s]ection 876 of

           the Restatement ***, and argues that [Norman

           is] unable to establish that [Brandt's] ac-

           tions were the cause of [Amanda] losing con-

           trol of her vehicle.    [Brandt's] [m]otion

           [f]or [s]ummary [j]udgment as to duty is

           allowed.

                *** [Norman] ask[s] that a duty be found


                                  - 3 -
under [s]ection 876 of the Restatement[.]

Section 876 provides as follows:

     [']For harm resulting to a third person

from the tortious conduct of another, one is

subject to liability if he[:]

               (a) does a tortious act in

          concert with the other pursuant to

          a common design with him, or

               (b) knows that the other's

          conduct constitutes a breach of

          duty and gives substantial assis-

          tance or encouragement to the other

          so to conduct himself, or

               (c) gives substantial assis-

          tance to the other in accomplishing

          a tortious result and his own con-

          duct, separately considered, con-

          stitutes a breach of duty to the

          third person.[']

In [his c]omplaint [Norman] assert[s that

Brandt] 'encouraged or gave substantial as-

sistance to Amanda *** in that he drove his

motor vehicle at a high rate of speed, there-

by encouraging Amanda *** to drive her motor


                    - 4 -
vehicle at a high rate of speed in order to

keep up with him.'   ***   This allegation

appears to invoke subparagraphs (b) and (c)

of [s]ection 876 where the focus is on wheth-

er the [d]efendant gives 'substantial assis-

tance or encouragement' to the third per-

son[.]   However, at paragraphs 16 and 17 of

[his] written response to the summary judg-

ment motion[, Norman] appear[s] to abandon an

application of sub[]paragraphs (b) and (c) of

[s]ection 876 and instead assert application

of sub[]paragraph (a):

                ['] 16.    In this case, [Nor-

           man] is alleging that *** Brandt

           committed a tortious act (speeding)

           in concert with Amanda *** who was

           also speeding, pursuant to a common

           design between the two of them to

           transport their group of teenage

           friends to the lake house for the

           purpose of going swimming.

                17. [Brandt], in his [m]otion

           for [s]ummary [j]udgment, focuses

           upon subparagraphs (b) and (c) of


                            - 5 -
          the Restatement [(Second)] of Torts

          and argues that *** Brandt's con-

          duct does not fit within those

          parameters.     Most of the cases

          cited by [Brandt] in support of his

          position are cases distinguishing,

          for example, what constitutes sub-

          stantial assistance or encourage-

          ment which is not an issue in this

          case.   [Norman] believes that the

          negligent act of speeding by ***

          Brandt puts him squarely within the

          established liability for in[-]

          concert liability. ([E]mphasis

          added[.])[']

The question here then is whether [Brandt]

did 'a tortious act in concert with [Amanda]

or pursuant to a common design with [her]'

per sub[]paragraph (a) of [s]ection 876.

This court believes he did not.

     The evidence [that Norman] assert[s]

establishes in[-]concert liability, viewed in

the light most favorable to [Norman], con-

sists of the following:


                     - 6 -
     (a) The group of young people decided to

go swimming at [Brandt's] relative's lake

house;

     (b) Only [Brandt] knew how to get to the

lake house;

     (c) Amanda *** was an inexperienced

driver and prior to leaving on the trip told

[Brandt] to 'go slow';

     (d) The speed limit on the roadway was

55 [miles per hour];

     (e) Amanda['s] speed at the time of the

accident was 70-75 [miles per hour];

     (f) Amanda *** was following [Brandt]

and thus by inference [Brandt's] speed was

also 70-75 [miles per hour].

     It is undisputed that the only agreement

that day between [Brandt] and [Amanda] was

that [Amanda] would follow [Brandt] to the

lake house.   There is no evidence of a common

design to speed.   There is no evidence that

[Brandt] and [Amanda] were racing or engaged

in horseplay.   There is no evidence that the

group had to arrive by a time certain.   There

is no evidence that [Brandt] was trying to


                       - 7 -
'lose' [Amanda].   The evidence of a 'common

design' is that they agreed to go swimming as

a group and that one car would follow the

other.   There is nothing tortious about that

common design.   The only evidence of an act

done 'in concert' was that one car was trav-

eling in front of the other.    ***   In this

case[,] there is no evidence of a mutually

contrived or agreed[-]on plan between [Brand-

t] and [Amanda] to commit a tortious act.

The only plan was for [Amanda] to follow

[Brandt] to the lake house.    That is not a

plan to commit a tortious act.    The only

claimed tortious act is [Brandt's] act of

speeding but there is no evidence that there

was a plan to speed.

     In addition, even if [Norman] ha[d] not

abandoned a claim based on sub[]paragraphs

(b) [and] (c) of section 876, the court finds

[that] insufficient evidence exists that

[Brandt] gave [Amanda] 'substantial assis-

tance' or 'encouragement' to act tortiously.

'The elements of section 876 require [***]

affirmative conduct that one's own actions


                       - 8 -
create a duty.   Under section 876, liability

may be imposed only in instances where the

defendant's conduct is more than benign.'

Sanke v. Bechina, 216 Ill. App. 3d 962, 971[,

576 N.E.2d 1212, 1218 (1991)].    Certainly no

evidence exists here of express encouragement

or assistance given by [Brandt] to [Amanda].

And even if it was given in an implied fash-

ion, the court finds it to be insubstantial.

To hold otherwise would come dangerously

close to imposing 'but for' liability [(]Win-

ters v. W[]angler, [386 Ill. App. 3d 788,

798,] 898 [N.E.2d] 776, 784 [(2008)] ([Cook,

J.,] special[ly] concurr[ing])[)].    ***

     Under a traditional duty analysis[,] a

duty of care arises when the parties stand in

such a relationship to one another that the

law imposes upon [the] defendant an obliga-

tion of reasonable conduct for the benefit of

the plaintiff.   [Citation.]   Relevant factors

include: the foreseeability of injury, the

likelihood of injury, magnitude of the burden

of guarding against the injury, the conse-

quences of placing the burden on the defen-


                     - 9 -
  dant, and the possible seriousness of the

  injury.    [Citation.]   The only claimed wrong-

  ful act by [Brandt] is that he was traveling

  between 70 and 75 [miles per hour] on a road

  where the speed limit was 55 [miles per hour-

  ].   The [c]ourt does not find it foreseeable

  that [Amanda] would not be paying attention

  and instead would be singing to music on the

  radio with her passengers when she lost con-

  trol of her vehicle as the evidence suggests.

  Further, if [Norman's] theory of liability is

  adopted, at what point would [Brandt's] lia-

  bility terminate?    What if he was traveling

  at 65 [miles per hour]?     What about 55 [miles

  per hour]?    [Norman's] expert opined in his

  report that 'a safe northbound approach speed

  to the area of this crash would be 30 [to] 35

  [miles per hour].'    Could [Brandt] be liable

  if he was instead traveling below the speed

  limit?    The burden of imposing such a duty is

  not reasonable under a traditional duty anal-

  ysis."

  This appeal followed.

II. NORMAN'S CLAIM THAT THE TRIAL COURT ERRED BY
  GRANTING BRANDT'S MOTION FOR SUMMARY JUDGMENT

                       - 10 -
          Norman argues that the trial court erred by granting

Brandt's motion for summary judgment for two reasons.   First,

Norman contends that Brandt owed David a duty of reasonable care

pursuant to section 876 of the Restatement (Second) of Torts.

Alternatively, Norman argues that section 324A of the Restatement

(Second) of Torts (Restatement (Second) of Torts §324A, at 147

(1977))--which imposes a duty of reasonable care upon an individ-

ual who renders services that "he should recognize as necessary

for the protection of a third person"--imposed a duty upon Brandt

to use reasonable care, given Brandt volunteered to lead the two-

car caravan at a slow speed.   We disagree that the court erred by

granting summary judgment.

           A. The Doctrines of Waiver and Forfeiture
                   As They Apply to This Case

          Initially, we note that Norman has (1) waived a portion

of his contention that section 876 of the Restatement applies to

the facts of this case because he affirmatively represented to

the trial court that subsections (b) and (c) of section 876 were

"not at issue in this case" (see People v. Houston, 229 Ill. 2d
1, 10, 890 N.E.2d 424, 429-30 (2008) (the defendant's counsel

waived the presence of the court reporter by affirmatively

agreeing that the reporter's presence was unnecessary)) and (2)

forfeited his contention that section 324A of the Restatement

applies to the facts of this case because he has raised it for

the first time on appeal (see People v. Williams, 384 Ill. App.

                               - 11 -
3d 327, 340, 892 N.E.2d 620, 632 (2008) (the defendant forfeited

appeal on ground that an allegedly improper jury instruction was

given when he failed to object to the instruction at the trial

level)).

           In spite of Norman's waiver, we nonetheless elect to

review his section 876 contention in toto because the trial court

acknowledged Norman's waiver but went on to consider and dispose

of the otherwise waived portions of Norman's section 876 claim.

Put another way, we will review Norman's otherwise waived asser-

tions because the trial court was presented with them, and the

court addressed them.   Conversely, although we likewise have

authority to review Norman's section 324A contention--which we

again note was an argument never presented to the trial court--

such authority should be exercised exceedingly sparingly.    See

People v. Robinson, 223 Ill. 2d 165, 174, 860 N.E.2d 1101, 1106

(2006) (recognizing that forfeiture is a limit on the parties and

not the court but nonetheless refusing to address the merits of

the defendant's forfeited contentions).   In this case, Norman has

provided no reason why we should not apply this sound doctrine to

his apparently newly discovered section 324A contention.    Accord-

ingly, we elect not to review his section 324A contention.

           B. Summary Judgment and the Standard of Review

           Summary judgment is proper when no genuine issue of

material fact exists and the moving party is entitled to judgment


                               - 12 -
as a matter of law.    Virginia Surety Co. v. Northern Insurance

Co. of New York, 224 Ill. 2d 550, 556, 866 N.E.2d 149, 153

(2007).   When deciding whether a genuine issue of material fact

exists, a court must construe the pleadings, depositions, admis-

sions, and affidavits strictly against the movant and liberally

in favor of the opponent.    Williams v. Manchester, 228 Ill. 2d
404, 417, 888 N.E.2d 1, 9 (2008).   Given this standard, we accept

for purposes of our review that (1) Amanda's actions were tortio-

us and (2) Brandt was exceeding the speed limit at the time of

the accident.

           We review de novo a party's appeal from a trial court's

entry of summary judgment.    Virginia Surety Co., 224 Ill. 2d at

556, 866 N.E.2d at 153.

             C. Norman's Contention That Section 876
                    Imposed a Duty Upon Brandt

       1. Section 876 of the Restatement (Second) of Torts

           Section 876 of the Restatement states as follows:

                "For harm resulting to a third person

           from the tortious conduct of another, one is

           subject to liability if he[:]

                      (a) does a tortious act in

                concert with the other or pursuant

                to a common design with him, or

                      (b) knows that the other's

                conduct constitutes a breach of

                               - 13 -
                duty and gives substantial assis-

                tance or encouragement to the other

                so to conduct himself, or

                     (c) gives substantial assis-

                tance to the other in accomplishing

                a tortious result and his own con-

                duct, separately considered, con-

                stitutes a breach of duty to the

                third person."    Restatement (Sec-

                ond) of Torts §876, at 315 (1977).

              2. Section 876 As Applied to This Case

           a. Section 876(a): A Tortious Act in Concert
                   or Pursuant to a Common Design

           Under section 876(a) of the Restatement, a person is

liable for the injuries of a third person from the tortious

conduct of another when the person acted "in concert" or "pursu-

ant to a common design" with the person who acted tortiously--

that is, the parties acted together to commit the tortious

conduct.   Restatement (Second) of Torts §876(a), at 315 (1977).

Section 876(a) requires that (1) the party's own actions, sepa-

rately considered, constitute a tort and (2) such action was

conducted together with another party.      Winters, 386 Ill. App. 3d

at 796, 989 N.E.2d at 783 (Cook, J., specially concurring).

           The authors of the Restatement (Second) of Torts

provided, in pertinent part, the following illustrations to

                                 - 14 -
describe when section 876(a) could potentially be implicated:

               "2.    A and B are driving automobiles on

          the public highway.    A attempts to pass B.      B

          speeds up his car to prevent A from passing.

          A continues in his attempt and the result is

          a race for a mile down the highway, with the

          two cars abreast and both travelling at dan-

          gerous speed.    At the end of the mile, A's

          car collides with a car driven by C and C

          suffers harm.    Both A and B are subject to

          liability to C.

                                 * * *

               3.    A is drunk and disorderly on the

          public street.    B, C[,] and D, who are all

          police officers, attempt to arrest A for the

          misdemeanor committed in their presence.      A

          resists arrest.    B and C take hold of A,

          using no more force than is reasonable under

          the circumstances.    A breaks away and at-

          tempts to escape.    D draws a pistol and shoo-

          ts A in the back.    B and C are not liable to

          A for the shooting."    Restatement (Second) of

          Torts §876, Illustrations a, c, at 316-17

          (1977).


                                - 15 -
          This case falls somewhere between the implicit agree-

ments in the illustrations outlined above.   In the first illus-

tration, the party--B in that case--(1) acted tortiously by

increasing the speed of his vehicle so that the other party could

not safely pass and, by doing so, (2) implicitly agreed to "race"

at "dangerous speeds."   Conversely, in the second illustration, B

and C--the two officers who acted entirely reasonably--did not

commit a tortious act, because they did not by their actions

alone implicitly agree to act together with the third officer to

act tortiously by shooting the suspect in the back.

          Here, construing the facts liberally in favor of

Norman, Brandt, like officers B and C from the second illustra-

tion, did not agree to commit a tortious act, despite Brandt

arguably having acted unreasonably by exceeding the speed limit.

However, unlike the scenario in the first illustration, Brandt

did not agree with Amanda to commit a tortious act.   Indeed, the

record shows that (1) Brandt was not attempting to race with

Amanda and (2) neither party was engaged in horseplay sufficient

to demonstrate an implicit agreement to commit a tort.   Accord-

ingly, we view the facts of this case more akin to the scenario

in the second illustration than the scenario in the first illus-

tration and conclude that Brandt did not act in concert with

Amanda for purposes of section 876(a).

 b. Section 876(b): Knowledge of the Tortious Act in Conjunction
           with Substantial Assistance or Encouragement

                              - 16 -
            Under section 876(b) of the Restatement (Second) of

Torts, a person is liable for the injuries of a third person from

the tortious conduct of another when that person gives the

tortfeasor substantial assistance or encouragement.     Restatement

(Second) of Torts §876(b), at 315 (1977).    Put another way,

section 876(b) applies when "the person did not commit an act

that would be a tort, but that person gave substantial assistance

or encouragement to another party whose actions constituted a

tort and that person knew that the other person's conduct consti-

tuted a tort."    (Emphasis in original.)   Winters, 386 Ill. App.
3d at 796, 989 N.E.2d at 783 (Cook, J., specially concurring).

            The authors of the Restatement (Second) of Torts also

provided multiple illustrations to describe when section 876(b)

could potentially be implicated.    However, before proceeding to

those illustrations, we deem it helpful to define the roots of

the terms "assistance" and "encouragement," which are terms the

authors of the Restatement (Second) of Torts used deliberately.

To "assist" another is to "help" or "give support or aid [to]"

(Merriam-Webster's Collegiate Dictionary 69 (10th ed. 2000)),

whereas, to "encourage" is to "spur on" or "give help *** to"

another (Merriam-Webster's Collegiate Dictionary 380 (10th ed.

2000)).    The illustrations provided are, in pertinent part, as

follows:

                 "6. A and B are members of a hunting


                               - 17 -
          party.    Each of them in the presence of the

          other shoots across a public road at an ani-

          mal, which is negligent toward persons on the

          road.    A hits the animal.     B's bullet strikes

          C, a traveler on the road.       A is subject to

          liability to C.

                                * * *

                  11. A supplies B with wire cutters to

          enable B to enter the land of C to recapture

          chattels belonging to B, who, as A knows, is

          not privileged to do this.       In the course of

          the trespass upon C's land, B intentionally

          sets fire to C's house.       A is not liable for

          the destruction of the house."       Restatement

          (Second) of Torts §876, Illustrations 6, 11,

          at 318 (1977).

          In light of the aforementioned definitions and illus-

trations, we conclude that Brandt did not lend substantial

assistance or encouragement to Amanda in this case.       The record

shows that Brandt did not communicate with Amanda in any way

while the group was traveling to the lake house.       Further,

although Brandt apparently exceeded the speed limit from time to

time, Brandt did not drive in such a way so as to encourage

Amanda to drive tortiously.    Like the party who supplied the


                                - 18 -
tortfeasor with the wire cutters in the fourth illustration,

Brandt's actions in this case were insufficient to be considered

"substantial assistance or encouragement" to Amanda's tortious

conduct.   Accordingly, we also view section 876(b) as inapplica-

ble to the facts of this case.

     c. Section 876(c): Substantial Assistance and Conduct,
        Separately Considered, Constitute a Breach of Duty

           Under section 876(c) of the Restatement (Second) of

Torts, a person is liable for the injuries of a third person from

the tortious conduct of another when a party's act substantially

assisted another to commit a tort and that party's action by

itself could have constituted a breach of duty.     Restatement

(Second) of Torts §876(c), at 315 (1977).   In other words,

section 876(c) requires that (1) the party's own actions, sepa-

rately considered, constituted a breach of duty and (2) the party

gave substantial assistance in accomplishing a tortious act.

Winters, 386 Ill. App. 3d at 796, 989 N.E.2d at 783 (Cook, J.,

specially concurring).

           As they did with sections 876(a) and (b), the authors

of the Restatement (Second) of Torts provided, in pertinent part,

the following illustrations to describe when section 876(c) could

potentially be implicated:

                "12. A and B hunt together but not in

           the prosecution of a joint enterprise.    It is

           not negligent to hunt where they are, and

                              - 19 -
          neither of them has reason to believe that

          the other will be negligent.   Under the un-

          reasonable belief that it is an animal, A

          shoots at a moving object that proves to be a

          man.   B is not liable for A's negligent act.

                               * * *

                 14. A supplies B with wrecking tools,

          knowing that B is going to use them on a

          specific tract of land but having no reason

          to know that B is planning to burglarize a

          building on the land.   A is not liable to C,

          the owner of the building burglarized by B

          through the use of the wrecking tools."

          Restatement (Second) of Torts §876, Illustra-

          tions 12, 14, at 319 (1977).

          Here, similar to the fifth and sixth illustrations,

Brandt and Amanda were not prosecuting a joint enterprise to

commit a tort.   Indeed, Amanda simply decided to follow Brandt to

his relative's lake house.    Neither had reason to know that the

other would act tortiously.   Nevertheless, Amanda apparently

acted tortiously.   As previously stated, we do not view Brandt's

(1) agreement to allow Amanda to follow him and (2) driving in

excess of the speed limit sufficient to establish that he sub-

stantially assisted Amanda in performing that tort.      Therefore,


                               - 20 -
we conclude that section 876(c), like sections 876(a) and (b),

does not offer a legal basis upon which to hold Brandt liable for

David's injuries.

            Accordingly, the trial court did not err by granting

Brandt's summary-judgment motion.

                            III. EPILOGUE

            In closing, we note that in his brief to this court

Norman cited several cases from other states purporting to

interpret section 876 of the Restatement in his favor.    We are

skeptical of Norman's interpretation of the holdings in those

cases.   Nonetheless, to the extent that our view of section 876

of the Restatement conflicts with that of other jurisdictions, we

decline to follow those interpretations.

            We also commend the trial court for its thoughtful and

thorough written judgment order in this case.

                           IV. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            APPLETON and POPE, JJ., concur.




                               - 21 -